The defendant’s petition for certification for appeal from the Appellate Court, 33 Conn. App. 339 (AC 11067), is granted, limited to the following issue:
“Should the Appellate Court have directed the trial court to conduct a hearing into allegations of juror misconduct in the circumstances of this case?”
*926The Supreme Court docket number is 14883X01.
Decided February 24, 1994
Lauren Weisfeld, assistant public defender, in support of the petition.
Carolyn K. Longstreth, assistant state’s attorney, in opposition.